Case 8:19-mc-00699 Document 1-22 Filed 12/06/19 Page 1 of 2




                Exhibit 17
             Case 8:19-mc-00699 Document 1-22 Filed 12/06/19 Page 2 of 2




NOVEMBER
                                                  WF:IX46   '       ФЕнц46
                                                   719-46           320.45




__J S      Сaaе,a.                       r4^41 с'8'),




                                                                                            Cr (влм        S   илPs~., — М о
                                                                                                                           t
                                                                                                                               4+yv'   }Q4




                        дС'70а4           NDVDOR                UE(.Т1дВЕЛ              JANUAIY
                        Ч     1017147/    Ч   7241220           Ч       17 19 2ь        Ч      9 ІЬ 1Э Ю
                        т     Il   lO
                                    23    т1   8 15 22 24       T        I5 20 27       Т     1017241І
                        w     1г 19 16    WI   º 16 27 ю        1и       и    11   2в   4г    II 1е и
                        T     I7 ю 1Т     Т з 10 17 14          TI       15   ц    19   T     11 19 16
                        г     14 2' 10    9 4 II II 25          і 1      1127W          г       232027
                        а I    32223      t 312292'             872      172431         а       142120
                        а 1   16 іэ 30    06132027              8 1 І    6826           в   1   15 1г 19
